PER CURIAM:
This case flows out of our prior decision reported at 5 Cir., 434 F.2d 804, decided October 27, 1970, rehearing denied and rehearing en banc denied December 21, 1970, in connection with appeals Nos. 29089 and 29560, especially the latter. The Trustee petitioned for certiorari to the United States Supreme Court from our decision, which was denied sub nom., Kirkland v. Protective Committee for TMT Trailer Ferry, Inc., 402 U.S. 907, 91 S.Ct. 1378, 28 L.Ed.2d 648 (1971). The attorney for the Trustee asserts that the subject matter of this appeal is moot. We agree. However, we vacate the decision below and direct that it be dismissed for mootness, so that it will spawn no legal consequences. See Allen *104v. Johnson, 5 Cir. 1969 en banc, 413 F. 2d 1218, 1220.1

. Had this case not become moot, however, we would have reversed the finding below because of our firm conviction that the evidence showed timely filing of the Notice of Appeal by counsel for the Protective Committee.